Citation Nr: 0217392	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


REMAND

In conjunction with his current claim on appeal, in his 
substantive appeal received at the RO in July 2001, the 
veteran requested a hearing before a Member of the Board.  
In a letter dated in June 2002, the RO confirmed receipt of 
the veteran's hearing request, asked what type of hearing he 
wished to have, and advised him of his right to have a 
videoconference hearing.  The veteran was asked to complete 
an enclosed form to confirm that he wanted a hearing and to 
clarify the type he would prefer.  The RO told the veteran 
that if he did not respond he would be scheduled for a 
Travel Board hearing when one became available.  There is 
nothing in the file to indicate that the veteran responded 
to the RO's June 2002 letter.  Moreover, in a July 2002 
statement, the veteran's representative said that the 
veteran "will present additional medical evidence and 
testimony at his personal hearing before BVA."

In view of the foregoing, it would appear that the veteran 
still wishes to testify at a Travel Board hearing regarding 
the claim on appeal or, in the alternative, may wish to be 
scheduled for a videoconference hearing at the RO before a 
Board Member sitting in Washington, DC.  See 38 C.F.R. 
§ 20.700(e) (2002).

To ensure that VA has properly afforded the veteran due 
process, the case is REMANDED to the RO for the following 
development:

1. The veteran should be scheduled for a 
Travel Board hearing, or for a Board 
hearing via videoconference if he so 
indicates.  The RO should schedule 
him, in accordance with the procedures 
set forth at 38 C.F.R. § 20.704(a), 
(e) (2002), for a hearing before a 
Member of the Board, assuming he has 
not otherwise withdrawn his request or 
requested a hearing with RO personnel 
instead (although he may have both if 
he desires).  The RO should notify the 
veteran and his representative, if 
any, of the date of such hearing by 
sending a letter of notification to 
the veteran at his address of record, 
with a copy to his representative.

2. Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.

3. Thereafter, the RO should readjudicate 
the claim of a compensable evaluation 
for bilateral hearing loss.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of 
the case (SSOC) regarding all issues 
for which a substantive appeal has 
been timely received.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



